Citation Nr: 0009574	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1. Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current left ankle disorder and a disease or injury in 
service.  

2.  There is no competent evidence of a nexus between a 
current back disorder and a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for a left ankle disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The appellant's claim for entitlement to service 
connection for a back disorder is not well grounded.  
38 U.S.C.A. § 5107(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record includes service medical records 
(SMRs) and postservice private and VA clinical records.  The 
veteran recently testified in support of his claims at a 
personal hearing in February 2000.  

The SMRs reflect that the veteran was seen in December 1968 
for an injury to the ankle due to a road march.  He was also 
seen in February 1969 for back problems.  In July 1969 he was 
seen for pain in the left Achilles tendon.  The remainder of 
the service medical records, including the report of 
separation examination in May 1970, contain no findings 
referable to ankle or back disabilities.  

In July 1970, the veteran filed a claim for VA benefits for a 
left ankle condition.  His claim was denied in October 1970 
as he failed to report for a scheduled examination.  

In December 1993, he filed a claim for hearing loss and 
submitted private medical records dated from 1991 pertaining 
to that disorder.  These records do not comment on any left 
ankle or back disability.  

In February 1996, the veteran submitted a claim for service 
connection for back and left ankle disabilities.  Evidence 
added to the claims file includes a private chiropractor's 
reports from March 1987 that indicate that the veteran was 
seen for back complaints.  Also added to the file were 
numerous statements dated in February 1996 from members of 
the veteran's family (his parents, his wife, and sons) 
reporting that the veteran had left ankle and back trouble 
after separation from service.  The statements recall that 
the veteran's ankle and back problems continued after 
separation from service to the present day.  

Upon VA orthopedic examination in April 1996, the veteran 
stated that while in service, he developed left ankle pain in 
the Achilles area.  He was diagnosed with Achilles tendonitis 
and treated with ultrasonic treatment, cortisone injection, 
and light duty.  He reported that these problems continued 
throughout service and thereafter.  At the time of discharge, 
he was on full duty status.  He also reported inservice back 
pain and treatment.  After service, he was treated by a 
chiropractor who manipulated him and relieved the pain.  The 
veteran stated that his left ankle continued to bother him, 
particularly in the left Achilles area.  The entire ankle 
often became somewhat sore.  He denied erythema or swelling, 
but he had an occasional limp in association with acute 
episodes.  He found that some shoes were better for him to 
wear than others, such as high-tops or canvas hiking shoes.  

He reported that currently he had continued, intermittent 
bouts of low back pain, which he described as being at the 
upper part of the small of his back.  He had some occasional 
radiation into the left leg.  He experienced intermittent 
patches of numbness in both legs and complained of stiffness 
in the back at the end of the day.  He avoided activities 
such as standing, walking, bending, and stooping.  

On examination, he was described as well developed, well 
nourished, and in no acute distress.  Inspection of the back 
revealed some increase in the dorsal kyphosis.  There was 
pain to palpation and percussion at the thoracolumbar 
junction.  There was no muscle spasm present at the moment.  
Range of motion revealed 50 degrees of forward flexion, 15 
degrees of hyperextension, 35 degrees of lateral bending in 
both directions, and 35 degrees of rotation in both 
directions.  Deep tendon reflexes were equal at the knees and 
the ankles.  Muscle masses were measured and found to be 
equal.  Sensation was diminished in a generalized fashion in 
the entire lower extremities below the knee with the 
exception of the right inframalleolar area which had normal 
sensation.  Motor testing revealed the quadriceps and 
anterior tibialis groups were 4/5, bilaterally.  

Examination of the left ankle revealed no evidence of 
erythema or swelling.  There was no pain to palpation in the 
joint.  There was no synovitis.  There was no tenderness 
along the plantar fascial pains or metatarsal heads.  There 
was no heel percussion tenderness.  Examination of the 
Achilles tendon revealed tenderness to palpation of the mid 
tendon.  Range of motion of the ankle was from 0 degrees of 
dorsiflexion to 35 degrees of plantar flexion.  The inability 
to dorsiflex seemed to be limited by the Achilles.  Inversion 
and eversion strength were normal.  

X-rays of the back revealed moderate lumbar degenerative 
arthritis.  X-rays of the left ankle showed a bony joint of 
soft tissue abnormality.  The final diagnoses, made prior to 
X-rays, were chronic Achilles tendonitis, left ankle with 
loss of range of motion; and chronic lumbosacral strain 
probably superimposed on degenerative joint disease.  

At a February 2000 hearing before the undersigned, the 
veteran testified that he had experienced ongoing symptoms 
associated with his left ankle and back since initial injury 
during service.  Hearing [Hrg.] Transcript [Tr.] at 3.  He 
said that he had been told by a VA physician that current 
problems were of service origin.  Tr. at 5.  He said that the 
pain in the left ankle and back caused limitation of motion.  
He sometimes experienced swelling in the left ankle but 
mostly pain.  He could not walk for great distances without 
experiencing discomfort.  He could not get in a position that 
was comfortable due to his back.  Tr. at 6.  The 
representative requested that the claim be held open for a 
period of time (60 days) for the veteran to submit records in 
support of his claim.  This request was approved at the 
hearing.  Tr. at 7.  

Pertinent Laws and Regulations 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In the case of arthritis, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Analysis

A Left Ankle Disorder

As described earlier, there are three elements that must be 
met for a well-grounded claim.  The first element of a well 
grounded claim is met as the postservice medical evidence of 
record does show the diagnosis of a chronic left ankle 
disorder, namely chronic Achilles tendonitis with loss of 
range of motion.  The second element of a well-grounded claim 
is met by the service medical records showing treatment for 
ankle complaints and by the veteran's testimony as to pain in 
the ankle.  What the record lacks is medical evidence of a 
nexus between injury or disease in service and current 
disability.  Thus, as the SMRs are negative for medical 
evidence reflecting a chronic left ankle disorder, and as 
additional ankle problems were not noted until many years 
after service, and as they have not been clinically related 
to any inservice injury, the claim for service connection for 
a left ankle disorder is not well grounded.  

The statements by the veteran and his family attesting to 
their belief that current left ankle problems are of service 
origin have been noted.  The Board points out, however, that 
while a lay party may provide evidence as to matters within 
the capacity of a lay person to observe, when it comes to 
matters of medical diagnosis or causation, only those with 
medical expertise are competent to provide evidence.  
Espiritu, supra.  Where the determinative issue involves 
medical causation, competent evidence is required to make a 
well-grounded claim.  Grottveit, supra.  A review of the 
claims file reveals no such medical evidence of medical 
causation.  

Finally, the Board notes that the veteran's statement to the 
effect that his VA doctors told him his current left ankle 
disability may have originated in service is not competent 
medical evidence because a layman's account, filtered through 
a layman's sensibilities, of what a doctor purportedly said, 
is simply too attenuated and inherently unreliable to 
constitute competent medical evidence.  Dean v. Brown, 8 Vet. 
App. 449 (1995); Robinette v. Brown, 8 Vet. App. 69 (1995). 

A Back Disorder

As to the veteran's claim for service connection for a back 
disorder, the first two elements of a well-grounded claim are 
met.  The first element is met by the treatment, and 
diagnosis, of chronic lumbosacral strain with moderate 
degenerative arthritis.  The second element is met by the 
inservice treatment for back complaints and by the veteran's 
assertion that current problems are of service origin.  
However, the third element of competent medical evidence of a 
nexus between injury or disease in service and current 
disability is not shown.  No chronic back disorder was noted 
in service and additional back complaints were not clinically 
shown until many years after service separation.  The 
statements by the veteran and his family that the inservice 
back problems were actually the onset of a chronic low back 
disorder is not competent evidence on medical causation or 
etiology.  Espiritu; Grottveit, supra.  

Finally, the Board notes the veteran's statement to the 
effect that his VA doctors and a chiropractor told him his 
current low back disability might be secondary to the left 
ankle disability, which they related to service.  His 
testimony does not constitute competent medical evidence 
because a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said, is simply 
too attenuated and inherently unreliable to constitute 
competent medical evidence, and is not material evidence to 
reopen the claim.  Dean v. Brown; Robinette v. Brown, supra.  

VA Duties

The Robinette Court held that 38 U.S.C.A. § 5103(a) (West 
1991) imposes an obligation upon VA to notify an individual 
of what is necessary to complete the application in the 
limited circumstances where there is an incomplete 
application that references other known and existing evidence 
and such evidence could serve to render the claim well 
grounded.  Robinette, 8 Vet. App. at 79-80.  The nature and 
extent of that obligation depend on the particular 
circumstances of each case.  For instance, in Robinette, VA 
was on notice of a physician's statement as recounted by a 
veteran to VA.  Id. at 80.  In the instant case the veteran 
has reported that various physicians and a chiropractor have 
told him that his claimed disabilities were ultimately 
related to service.  At the hearing before the undersigned, 
the veteran was informed of the need to submit nexus 
evidence, including statements from these physicians and the 
chiropractor, and was afforded a 60 day period in which to 
submit such evidence.  The veteran also testified that he had 
furnished all records from the chiropractor.  The Board finds 
that it has complied with its duty to inform him of the need 
to submit the necessary nexus evidence.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  In the instant case the veteran has testified 
that VA physicians told him that his disabilities were 
related to service, but he had no knowledge that these 
opinions were recorded in the record.  The veteran and his 
representative testified that they would attempt to obtain 
information from the VA physicians during the 60-day period.  
They did not submit any additional records nor did they 
report the existence of such records.  The Board concludes 
that there are no dispositive records in possession of VA 
that could be obtained.

The Board has noted the veteran's testimony that there are 
missing records of treatment immediately following service.  
Since the claims are not well grounded VA has no duty to 
assist him by obtaining these records.  Morton v. West, 12 
Vet App 477 (1999). 


ORDER

The claim for service connection for a left ankle disorder is 
not well grounded, and the appeal is denied.  

The claim for service connection for a back disorder is not 
well grounded, and the appeal is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

